Citation Nr: 0211259	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.  

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.  

3.  Entitlement to service connection for arthritis of the 
right hand

4.  Entitlement to an earlier effective date for the award of 
additional VA compensation benefits based on a dependent 
spouse.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 letter to the veteran, in 
which he was informed that he would be receiving additional 
VA compensation benefits, for his dependent spouse, effective 
from March 1, 2000.  He responded that same month with a 
Notice of Disagreement regarding the assigned effective date 
for these additional benefits.  A Statement of the Case on 
this issue was sent to him in April 2000, and he perfected 
his appeal that same month upon the filing of a timely VA 
Form 9.  

The issues of entitlement to service connection for carpal 
tunnel syndrome of the bilateral wrists, and arthritis of the 
right hand are the subject of the remand to follow this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  By rating action of January 1999, the veteran became 
eligible for additional VA compensation benefits based on a 
dependent spouse, and he was so notified by letter dated 
February 1, 1999.  

3.  The veteran submitted evidence of marriage to his spouse, 
in the form of a marriage certificate, which was received at 
the RO on February 24, 2000.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 24, 
2000, for the award of additional VA compensation benefits 
based on a dependent spouse have not been met.  38 U.S.C.A. 
§§ 1115, 5110, 5111 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.204, 3.205, 3.401 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126) (West 
Supp. 2002)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  
Pertinent regulations that implement the Act were 
promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the RO's April 2001 
letter to the veteran notifying him of the VCAA, the April 
2000 Statement of the Case, and the various Supplemental 
Statements of the Case, the veteran and his representative 
have been advised of the laws and regulations governing the 
claim on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain.  The veteran 
has not identified any additional evidence not already 
associated with the claims folder that is obtainable.  Hence, 
adjudication of the above-referenced issue is appropriate at 
this time, and the claim is ready to be considered on the 
merits.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The VA has satisfied its 
duties to notify and to assist the appellant, and, as such, 
further development requiring expenditure of VA resources is 
not warranted.  In view of the foregoing, no possibility of 
prejudice to the veteran is found were the Board to proceed 
to adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92).  

II.  Earlier effective date - Dependent spouse

The veteran seeks an earlier effective date for the award of 
additional VA compensation benefits based on a dependent 
spouse.  A veteran who receives compensation for a disability 
rating of 30 percent or higher may receive additional 
benefits for a dependent spouse.  38 U.S.C.A. § 1115 (West 
1991 & Supp. 2001). 
Additional compensation based on dependent status shall be 
payable from the effective date of the rating which increased 
the veteran's compensation rating above 30 percent, provided 
proof of dependency is received within one year from the date 
of notification of the corresponding rating action.  
38 U.S.C.A. § 5110(f) (West 1991).  In the present case, the 
veteran was awarded service connection, with an initial 
rating of 50 percent, for post traumatic stress disorder 
within a January 1999 rating decision, making him eligible 
for additional compensation based on a dependent spouse.  He 
was notified of this action via a letter mailed on February 
1, 1999, and he was asked to provide dependent information.  

The applicable regulation regarding the award of additional 
dependent compensation states as follows:  

(b) Dependent, additional compensation or pension for.  
Latest of the following dates:
    (1) Date of claim. This term means the following, 
listed in their order of applicability:
    (i) Date of veteran's marriage, or birth of his or 
her child, or, adoption of a child, if the evidence of 
the event is received within 1 year of the event; 
otherwise.
    (ii) Date notice is received of the dependent's 
existence, if evidence is received within 1 year of the 
Department of Veterans Affairs request.
    (2) Date dependency arises.
    (3) Effective date of the qualifying disability 
rating provided evidence of dependency is received 
within 1 year of notification of such rating action.
    (4) Date of commencement of veteran's award. 

38 C.F.R. § 3.401(b) (2001).  

Proof of marriage is established as 
follows:

§ 3.204 Evidence of dependents and age. 

(a)(1) Except as provided in paragraph 
(a)(2) of this section, VA will accept, 
for the purpose of determining 
entitlement to benefits under laws 
administered by VA, the statement of a 
claimant as proof of marriage, 
dissolution of a marriage, birth of a 
child, or death of a dependent, provided 
that the statement contains: the date 
(month and year) and place of the event; 
the full name and relationship of the 
other person to the claimant; and, where 
the claimant's dependent child does not 
reside with the claimant, the name and 
address of the person who has custody of 
the child. In addition, a claimant must 
provide the social security number of any 
dependent on whose behalf he or she is 
seeking benefits (see § 3.216). 

(2) VA shall require the types of 
evidence indicated in §§ 3.205 through 
3.211 where: the claimant does not reside 
within a state; the claimant's statement 
on its face raises a question of its 
validity; the claimant's statement 
conflicts with other evidence of record; 
or, there is a reasonable indication, in 
the claimant's statement or otherwise, of 
fraud or misrepresentation of the 
relationship in question. 

(b) Marriage or birth. The classes of 
evidence to be furnished for the purpose 
of establishing marriage, dissolution of 
marriage, age, relationship, or death, if 
required under the provisions of 
paragraph (a)(2), are indicated in §§ 
3.205 through 3.211 in the order of 
preference. Failure to furnish the higher 
class, however, does not preclude the 
acceptance of a lower class if the 
evidence furnished is sufficient to prove 
the point involved. 

(c) Acceptability of photocopies. 
Photocopies of documents necessary to 
establish birth, death, marriage or 
relationship under the provisions of §§ 
3.205 through 3.215 of this part are 
acceptable as evidence if the Department 
of Veterans Affairs is satisfied that the 
copies are genuine and free from 
alteration. Otherwise, VA may request a 
copy of the document certified over the 
signature and official seal of the person 
having custody of such record. 

38 C.F.R. § 3.204.

During the course of this appeal, the word "written" was 
removed from 38 C.F.R. § 3.204(a)(1), effective December 10, 
2001.  66 Fed. Reg. 56613, 56614 (Nov. 9, 2001).  Because the 
new version of 38 C.F.R. § 3.204, which removes the need for 
a written statement, and thus allows oral statements to serve 
as evidence, is more favorable to the veteran, it will be 
applied in the present case.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In addition, the regulations provide as follows:

§ 3.205 Marriage. 

(a) Proof of marriage. Marriage is 
established by one of the following types 
of evidence: 

(1) Copy or abstract of the public record 
of marriage, or a copy of the church 
record of marriage, containing sufficient 
data to identify the parties, the date 
and place of marriage, and the number of 
prior marriages if shown on the official 
record. 

(2) Official report from service 
department as to marriage which occurred 
while the veteran was in service. 

(3) The affidavit of the clergyman or 
magistrate who officiated. 

(4) The original certificate of marriage, 
if the Department of Veterans Affairs is 
satisfied that it is genuine and free 
from alteration. 

(5) The affidavits or certified 
statements of two or more eyewitnesses to 
the ceremony. 

(6) In jurisdictions where marriages 
other than by ceremony are recognized the 
affidavits or certified statements of one 
or both of the parties to the marriage, 
if living, setting forth all of the facts 
and circumstances concerning the alleged 
marriage, such as the agreement between 
the parties at the beginning of their 
cohabitation, the period of cohabitation, 
places and dates of residences, and 
whether children were born as the result 
of the relationship. This evidence should 
be supplemented by affidavits or 
certified statements from two or more 
persons who know as the result of 
personal observation the reputed 
relationship which existed between the 
parties to the alleged marriage including 
the periods of cohabitation, places of 
residences, whether the parties held 
themselves out as married, and whether 
they were generally accepted as such in 
the communities in which they lived. 

(7) Any other secondary evidence which 
reasonably supports a belief by the 
Adjudicating activity that a valid 
marriage actually occurred. 

(b) Valid marriage. In the absence of 
conflicting information, proof of 
marriage which meets the requirements of 
paragraph (a) of this section together 
with the claimant's certified statement 
concerning the date, place and 
circumstances of dissolution of any prior 
marriage may be accepted as establishing 
a valid marriage, provided that such 
facts, if they were to be corroborated by 
record evidence, would warrant acceptance 
of the marriage as valid. Where necessary 
to a determination because of conflicting 
information or protest by a party having 
an interest therein, proof of termination 
of a prior marriage will be shown by 
proof of death, or a certified copy or a 
certified abstract of final decree of 
divorce or annulment specifically 
reciting the effects of the decree. 

(c) Marriages deemed valid. Where a 
surviving spouse has submitted proof of 
marriage in accordance with paragraph (a) 
of this section and also meets the 
requirements of § 3.52, the claimant's 
signed statement that he or she had no 
knowledge of an impediment to the 
marriage to the veteran will be accepted, 
in the absence of information to the 
contrary, as proof of that fact. 

38 C.F.R. § 3.205.

In the present case, the veteran's evidence verifying the 
existence of his spouse was not received until February 24, 
2000, more than a year after he became eligible for 
additional VA compensation benefits.  Based on this evidence, 
the RO awarded the veteran additional benefits payable from 
March 1, 2000, the first day of the month following the month 
for which the award of additional benefits became effective.  
See 38 U.S.C.A. § 5111 (West 1991).  The veteran objected to 
the effective date assigned for these benefits.  

In support of his appeal, the veteran has stated that he 
mailed a copy of his marriage certificate, verifying the 
presence of his spouse, within a few days of receiving the 
RO's February 1999 letter.  However, no record exists of such 
a document being received or even sent to the RO around that 
time period.  The veteran has likewise offered no evidence to 
support his claim of having mailed the evidence.  38 C.F.R. 
§ 3.401(b)(3) explicitly requires that evidence of dependency 
actually be "received" by the VA in order for additional 
benefits to be paid.  See Montalvo v. Brown, 7 Vet. App. 312, 
314 (1995).  

The veteran has also asserted that he notified the VA of his 
spouse in June 1999, when he filed another claim for 
compensation benefits, and listed his wife on the 
application.  Pursuant to 38 C.F.R. § 3.204(a)(1), the 
written statement of a claimant may be accepted as proof of 
marriage as long as certain information, including the 
dependent's Social Security number, is provided by the 
claimant.  However, the June 1999 application for benefits 
fails to note this information.  Therefore, this application 
cannot be accepted as evidence of the veteran's marriage.  
Likewise, no other evidence of the veteran's marriage 
accompanied the filing of the application, and 38 C.F.R. 
§ 3.401 specifically requires evidence of the claimed 
dependents in order for benefits to be payable.  See 
38 C.F.R. § 3.401(b)(1)(i) (2001).  

The most recent prior record of marriage was a VA Income and 
Net Worth Statement, received in May 1994.  On this form, the 
veteran reported two prior divorces, from J.H. in 1970 and 
from S.R. in 1975, and a current marriage to M.G. which began 
in 1980.  A Social Security number was not provided for M.G.  
Independent evidence of this current marriage was provided.  
The veteran had previously submitted in 1976 a copy of his 
1974 marriage certificate confirming a marriage to S.R.  
Thus, at the time the veteran became eligible for additional 
spousal compensation benefits in 1999, he had only submitted 
evidence of his 1974 marriage to S.R., a marriage which he 
had subsequently reported in 1994 as having ended in 1975.  
Although he had put the VA on notice of his 1980 marriage to 
M.G., he had never provided sufficient evidence to verify 
this marriage.  See 38 C.F.R. § 3.204 (2001).  

In conclusion, because evidence of the veteran's marriage to 
his dependent spouse was not received by the VA until more 
than a year after he became eligible for additional VA 
compensation benefits, the only effective date of the award 
of such benefits which could be assigned under the law would 
be the date of receipt of the evidence.   Therefore, the 
Board concludes that, as a matter of law, no entitlement 
exists for an effective date earlier than February 24, 2000 
for the award of additional VA compensation benefits based on 
a dependent spouse.  Because the law, and not the evidence, 
is dispositive, the benefit of the doubt does not apply.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date earlier than February 24, 2000, for the 
award of additional VA compensation benefits based on a 
dependent spouse is denied.  


REMAND

Initially, the Board notes that controlling regulations prior 
to February 22, 2002 provided that a Supplemental Statement 
of the Case (SSOC) will be furnished to the appellant when 
additional pertinent evidence is received after a Statement 
of the Case has been issued.  38 C.F.R. § 19.31 (2001).  
Effective February 22, 2002, this regulation was amended.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.31).  However, under amended § 19.31, a 
remand for the issuance of an SSOC would still be required 
because additional pertinent evidence was received by the RO.  
Amended § 19.31 only does away with the requirement that the 
RO issue an SSOC upon receipt of additional pertinent 
evidence when the evidence was received after the appeal is 
certified and sent to the Board.  Id; Also see Chairman's 
Memorandum, No. 01-02-01 (Jan. 29, 2002).  Likewise, amended 
38 C.F.R. § 20.1304 (see 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (effective February 22, 2002) (to be codified at 38 
C.F.R. § 20.1304) only does away with the requirement that a 
claim be remanded for the issuance of an SSOC upon receipt of 
additional pertinent evidence by the Board when that evidence 
was filled directly with the Board.)

In the present case, additional medical evidence was received 
from Saints Memorial Hospital, a private medical facility, in 
May 2001.  However, the RO has failed to consider this 
additional evidence, and it is potentially relevant to the 
claims pertaining to the right wrist on appeal.  Therefore, 
these claims must be remanded for additional development.  

Next, the veteran reported applying for disability benefits 
from the Social Security Administration.  However, no Social 
Security Administration records are on file. The Board finds 
that the RO should attempt to obtain a copy of the Social 
Security records associated with the veteran's disability 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Therefore, in light of the above, these claims are REMANDED 
for the following additional development:  

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2.  The RO should obtain from the Social 
Security Administration a copy of any 
records associated with the veteran's 
claim for Social Security Disability 
benefits, to include any medical records 
in its possession.  

3.  The RO must reconsider the veteran's 
service connection claims in light of the 
additional medical evidence added to the 
file.  If the actions taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


